DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement submitted on 10/02/2020 has been considered and made of record by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jonathan Hallman on 05/13/2022.
The application has been amended as follows: 
In claim 1, line 6, “RF signals” is replaced by Radio Frequency (RF) signals
In claim 1, lines 6-7, “N being greater than” is replaced by N being a positive integer greater than
In claim 1, line 13, “the plurality of RF signals are” is replaced by the plurality of RF signals is
In claim 9, line 3, “first one and the second one” is replaced by first one and the third one
In claim 11, line 1, “a first amplitude of” is replaced by a first amplitude for a
In claim 16, line 1, “MIMO” is replaced by Multiple Input Multiple Output (MIMO)
In claim 17, line 1, “transceiver of claim 1” is replaced by transceiver of claim 16
In claim 20, line 7, “RF signals” is replaced by Radio Frequency (RF) signals
In claim 25, line 5, “RF signals” is replaced by Radio Frequency (RF) signals
In claim 27, line 1, “virtual array of claim 26” is replaced by virtual array method of claim 26
In claim 27, lines 1-2, “selected from the consisting of” is replaced by selected from a group consisting of
Allowable Subject Matter
Claims 1-27 are allowed. The following is an examiner’s statement of reasons for allowance:
As to claims 1-19, a comprehensive search of prior art of record failed to show either alone or in combination a transceiver, comprising: a plurality of transmit antennas spaced apart according to a transmit array spacing; a plurality of transmit amplifiers corresponding to the plurality of transmit antennas, each transmit amplifier having an output coupled to the corresponding transmit antenna; a plurality of N receive antennas spaced apart according to a receive array spacing, the plurality of N receive antennas being configured to receive a plurality of Radio Frequency (RF) signals, N being a positive integer greater than the transmit array spacing divided by the receive array spacing; a plurality of receive amplifiers corresponding to the plurality of N receive antennas, each receive amplifier having an input coupled to the corresponding receive antenna and being configured to amplify a corresponding received RF signal; and a controller configured to control a gain of each transmit amplifier according to a first window function and to control a gain of each receive amplifier according to a second window function so that the plurality of RF signals is effectively received by a virtual array having a taper defined by a third window function.
As to claims 20-24, a comprehensive search of prior art of record failed to show either alone or in combination a transceiver, comprising: a plurality of M transmit antennas spaced apart according to a transmit array spacing; a plurality of transmit amplifiers corresponding to the plurality of M transmit antennas, each transmit amplifier having an output coupled to the corresponding transmit antenna; a plurality of receive antennas spaced apart according to a receive array spacing, the plurality of receive antennas being configured to receive a plurality of RF signals, M being a positive integer greater than the receive array spacing divided by the transmit array spacing; a plurality of receive amplifiers corresponding to the plurality of receive antennas, each receive amplifier having an input coupled to the corresponding receive antenna and being configured to amplify a corresponding received RF signal; and a controller configured to control a gain of each transmit amplifier according to a first window function and to control a gain of each receive amplifier according to a second window function so that the plurality of RF signals is effectively received by a virtual array having a taper defined by a third window function.
As to claims 25-27, a comprehensive search of prior art of record failed to show either alone or in combination a virtual array method comprising: adjusting a gain for a plurality of transmit amplifiers according to a first window function, each of the transmit amplifiers being coupled to a respective transmit antenna of an array of transmit antennas spaced apart according to a transmit array spacing; amplifying RF signals through the plurality of transmit amplifiers to transmit respective amplified RF signals through the transmit antennas to produce reflected RF signals; receiving the reflected RF signals through an array of receive antennas spaced apart according to a receive array spacing to provide a plurality of received RF signals, wherein the transmit array spacing and the receive array spacing are unequal, and wherein a number of antennas in the transmit array or the receive array having a smaller array spacing is greater than a larger array spacing divided by the smaller array spacing; adjusting a gain for a plurality of receive amplifiers according to a second window function, each of the receive amplifiers being coupled to a respective receive antenna of the array of receive antennas; and amplifying each received RF signal through the respective receive amplifier to provide a plurality of gain-adjusted received RF signals that are effectively received through a virtual array having a taper defined by a third window function.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
(US 2019/0207322): This document discloses systems and methods that include a multiple-in-multiple-out (“MIMO”) antenna array. It discloses that the arrangement of antenna elements can include a transmitter arrangement and/or a receiver arrangement, each arrangement including a plurality of antenna elements. Transmitter and/or receiver antenna elements can be spaced such as to improve the performance of virtual channels over conventional configurations. A weighting and/or a taper can be applied to the transmitter and/or receiver antenna elements in order to lower the side lobe level of the virtual 2-way radiation patterns (see paragraph 0034). However, it fails to disclose the limitations that have been underlined above in claims 1, 20, and 25.
(US 2009/0003634): This document discloses a speaker array apparatus capable of carrying out directivity control over a wide frequency range with reduced processing load. In the speaker array apparatus, an audio signal input from a signal input unit is divided into components by a signal divider unit to generate divided audio signals of different frequency ranges. The divided audio signals are amplified by amplifier units of a signal processing unit with gains set in accordance with window functions set to the amplifier units, and a sound emission unit emits sounds based on the amplified audio signals, whereby desired directional characteristics can be attained over a wide frequency range and an amount of calculation in the processing by the signal processing unit can be reduced. However, it fails to disclose the limitations that have been underlined above in claims 1, 20, and 25.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEILA MALEK whose telephone number is (571)272-8731. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEILA . MALEK
Examiner
Art Unit 2632



/LEILA MALEK/Primary Examiner, Art Unit 2632